AMERICAN INDEPENDENCE FUNDS TRUST II (the “Trust”) SUPPLEMENT DATED MARCH 2, 2015 TO THE SUMMARY PROSPECTUS DATED MARCH 1, 2015 AMERICAN INDEPENDENCE LAFFER DIVIDEND GROWTH FUND (TICKER SYMBOL:LDGCX) This supplement to the Summary Prospectus dated March 1, 2015 for the American Independence Funds Trust II, updates certain information in the Summary Prospectus with respect to the Class C shares of the American Independence Laffer Dividend Growth Fund (the “Fund”), a series of the Trust. Effective February 10, 2015, please be advised that American Independence Financial Services, LLC has recommended, and the Board of Trustees of the Funds has approved, the temporary suspension of the offering of Class C shares of the Fund until further notice. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
